         Case 2:17-cr-00037-FB Document 644 Filed 10/22/19 Page 1 of 1



SCOTT KEITH WILSON, Federal Public Defender (#7347)
BRETTA PIRIE, Assistant Federal Defender (# 10093)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorney for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060



                   IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,
                                                      NOTICE OF APPEAL
   Plaintiff,

  v.                                                 Case No. 2:17-CR-37 FB

  CLAUD R. KOERBER,

   Defendant.



       Defendant, Claud R. Koerber, by and through his Attorney Bretta Pirie

Assistant Federal Public Defender, and pursuant to Rule 4(b) of the Federal Rules

of Appellate Procedure, hereby gives notice of his appeal of the final judgment of

this court, entered in this action on the 18th day of October, 2019, to the United

States Court of Appeals for the Tenth Circuit.

       RESPECTFULLY SUBMITTED this 22nd day of October, 2019.


                                         /s/ Bretta Pirie
                                        Assistant Federal Public Defender
